T. H. Freeman collected the proceeds of two life insurance policies issued on the life of M. A. Anding. It is admitted that he was entitled to retain in his possession so much of said funds as was necessary to cover the amount owing by Anding to him and that the balance of said funds belong to Mrs. Anding. The jury found that Anding owed Freeman $1,031.11. After deducting the above indebtedness, together with certain other properly deductible items of expense, from the amount collected by Freeman on said insurance policies, there remained a balance of $547.99, for which judgment was entered in favor of Mrs. Anding.
Freeman's only contention is that the verdict of the jury is not supported by the evidence. We have very carefully considered the evidence and have reached the conclusion that it is sufficient to support the verdict of the jury. We therefore concur in the affirmance of the judgment of the trial court.